DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed on 5/27/2021 and 5/18/2022 have been considered.  

Drawings
The drawings filed on 5/27/2021 are accepted.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6 and 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 11, 12, 14-17 and 20-24 of U.S. Patent No. 11,026,007. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in every instance than the patented claims.
Instant claim 1 is broader than patented claims 9, 11 and 12.
Instant claim 3 is broader than patented claim 9.  
Instant claims 4-6 are broader than patented claims 20-22.  
Instant claims 8 and 9 are broader than patented claims 23 and 24.  
Instant claims 10-13 are broader than patented claims 14-17.  

Claim Rejections - 35 USC § 102






The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US-2018/0317011 hereinafter, Choi).
Regarding claim 15, Choi teaches a display device (Fig. 14A [100]) comprising:
a display panel configured to display an image on a first surface thereof; (Page 1 [0017])
a first sound generator (Fig. 12A [1600]) attached to a second surface of the display panel (Fig. 12B [100]) to vibrate the display panel in accordance with a first sound signal to generate a first sound; (Page 8 [0142]) and
a second sound generator (Fig. 12A [1600’]) attached to the second surface of the display panel (Fig. 12B [100]) to vibrate the display panel in accordance with a second sound signal for generating a second sound (Page 9 [0155]),
wherein:
each of the first sound generator and the second sound generator is a vibration generator configured to vibrate the display panel in response to a first sound signal; (Page 9 [0157]) and
a fundamental frequency of the first sound is higher than a fundamental frequency of the second sound.  (Page 9 [0158])
Regarding claim 16, Choi teaches wherein the fundamental frequency of the first sound is higher than 1.5 kHz (Page 9 [0158] “the high-pitched sound band may be the sound of 3 kHz or more than 3 kHz”), and
wherein the fundamental frequency of the second sound is higher than 1kHz.  (Page 9 [0158] “the middle-high-pitched sound band may be the sound between 200 Hz and 3 kHz”)



Claim Rejections - 35 USC § 103








The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US-2017/0280216 hereinafter, Lee) in view of Choi et al. (EP3226069A2 hereinafter, Choi2).
Regarding claim 14, Lee teaches a display device (Fig. 12A, 12B and Abstract) comprising:
a display panel configured to display an image on a first surface thereof; (Fig. 12B [100] and Pages 2-3 [0042-0045])
a panel bottom member (Fig. 12B [800]) configured to dissipate heat emitted by the display panel and being disposed on a second surface of the display of the panel (Fig. 12B [100] and Page 10 [0150-0151]), the second surface being opposite to the first surface; (Fig. 12B and Page 10 [0150])
	a first sound generating device configured to provide a first sound; (Fig. 12A/12B [200] and Page 3 [0045 and 0053-0054])
	a second sound generating device configured to provide a second sound, (Fig. 12A/12B [200’] and Page 3 [0045 and 0053-0054])
	a display circuit board connected to the display panel; (Page 3 [0044] “source PCB”)
	a main circuit board electrically connected to the display circuit board, (Page 3 [0044] “set PCB”) wherein:
the first sound generating device is attached to the panel bottom member; (Page 10 [0151])
the first sound generating is a vibration generator configured to vibrate the display panel in response to the first sound signal.  (Page 3 [0053], Page 4 [0064], Page 5 [0073] and Page 10 [0150-0155]) 
Lee differs from the claimed invention by not explicitly reciting the second sound generator is disposed on the main circuit board and the second sound generator is one of a speaker, an eccentric rotating mass, a linear resonant actuator or a piezoelectric actuator.    
In an analogous art, Choi2 teaches a panel vibration sound generating display device (Abstract) that includes a sound generator (Fig. 14 [200]) is disposed on the main circuit board (Fig. 14 [830]) and the second sound generator is one of a speaker, an eccentric rotating mass, a linear resonant actuator or a piezoelectric actuator.    (Fig. 3A [200])
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Lee after modifying it to incorporate the use of linear resonant actuators disposed on a circuit board of Choi2 since different mounting substrates resonant at different frequencies, naturally.  
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Choi et al. (EP3226069A2 hereinafter, Choi2).
Regarding claim 17, Choi teaches a third sound generator (Fig. 14A [1600”]) configured to provide a third sound in accordance with a third sound signal; (Page 10 [0173]) and
wherein the fundamental frequency of the third sound is lower than a fundamental frequency of the second sound.  (Page 9 [0167] and Page 10 [0172-0173])
Choi differs from the claimed invention by not explicitly reciting a circuit board on which the third sound generator is disposed.  
In an analogous art, Choi2 teaches a panel vibration sound generating display device (Abstract) that includes a sound generator (Fig. 14 [200]) is disposed on the main circuit board.  (Fig. 14 [830])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Choi after modifying it to incorporate the use of linear resonant actuators disposed on a circuit board of Choi2 since different mounting substrates resonant at different frequencies, naturally.  
Regarding claim 18, Choi in view of Choi2 teaches wherein the fundamental frequency of the third sound is lower than 800 Hz.  (Choi Page 9 [0167])
Regarding claim 19, Choi in view of Choi2 teaches a fourth sound generator configured to provide a fourth sound in accordance with a fourth sound signal (Choi2 Fig. 14 [200]),
wherein a fundamental frequency of the fourth sound is lower than a fundamental frequency of the third sound.  (Choi Page 9 [0158 and 0167])
Regarding claim 20, Choi in view of Choi2 teaches wherein the fundamental frequency of the third sound is lower than 300 Hz.  (Choi Page 9 [0167])
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/           Primary Examiner, Art Unit 2646